Exhibit 10.1

ARCH SENIOR EXECUTIVE PENSION PLAN

Article I. The Plan

1.1 Establishment of Plan. Effective as of February 8, 1999 Arch Chemicals, Inc.
(the “Company” or “Arch”) established a non-qualified deferred compensation plan
known as the Arch Senior Executive Pension Plan (the “Plan”) for the benefit of
certain salaried employees of Arch and other Employing Companies who may be
eligible to participate.

1.2 Purpose. The purpose of this Plan is to attract and retain a management
group capable of assuring Arch’s future success by providing them with
supplemental retirement income under this Plan. This Plan is intended to be an
unfunded, nonqualified deferred compensation plan for select management
employees, as described in §§201(2) and 301(a)(3) of the Employee Retirement
Income Security Act (“ERISA”). The Plan is also intended to be a non-qualified
deferred compensation plan which meets the requirements of §409A(a)(2), (3) and
(4) of the Internal Revenue Code (“Code”).

1.3 Eligibility and Participation. Any Arch Employee whose job is rated at 2,000
Hay Points (or the equivalent) or more and who is selected by the Board of
Directors of the Company or the Compensation Committee of the Board (referred to
in this Plan as the “Selection Committee”) shall participate in the Plan (a
“Participant”). As provided hereinafter, the Selection Committee shall also have
the power to remove any Participant from the Plan, whether or not he or she has
begun to receive benefits hereunder. Participation shall be effective as of the
date designated by the Selection Committee.

1.4 Plan Document. This Plan document describes the terms of the Plan as of
January 1, 2009 and as amended through October 30, 2009. Prior Plan documents
govern Plan administration for periods prior to January 1, 2009, and for all
purposes for Participants or former Participants who commenced benefits under
the Plan prior to January 1, 2009.

Article II. Definitions

2.1 “Arch Supplementary and Deferral Pension Benefit Plan” means the Arch
Supplementary and Deferral Pension Benefit Plan. No Participant in this Plan
shall be eligible to accrue any additional benefits under the Arch Supplementary
and Deferral Pension Benefit Plan on or after October 30, 2009.

2.2 A “Change in Control” with respect to a Participating Employer that is
organized as a corporation occurs on the date on which any of the following
events occur (i) a change in the ownership of the Participating Employer; (ii) a
change in the effective control of the Participating Employer; (iii) a change in
the ownership of a substantial portion of the assets of the Participating
Employer.

 



--------------------------------------------------------------------------------

(a) A change in the ownership of the Participating Employer occurs on the date
on which any one person, or more than one person acting as a group, acquires
ownership of stock of the Participating Employer that, together with stock held
by such person or group constitutes more than 50% of the total fair market value
or total voting power of the stock of the Participating Employer. A change in
the effective control of the Participating Employer occurs on the date on which
either (i) a person, or more than one person acting as a group, acquires
ownership of stock of the Participating Employer possessing 30% or more of the
total voting power of the stock of the Participating Employer, taking into
account all such stock acquired during the 12-month period ending on the date of
the most recent acquisition, or (ii) a majority of the members of the
Participating Employer’s Board of Directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of such Board of Directors prior to the date of the appointment
or election, but only if no other corporation is a majority shareholder of the
Participating Employer. A change in the ownership of a substantial portion of
assets occurs on the date on which any one person, or more than one person
acting as a group, other than a person or group of persons that is related to
the Participating Employer, acquires assets from the Participating Employer that
have a total gross fair market value equal to or more than 80% of the total
gross fair market value of all of the assets of the Participating Employer
immediately prior to such acquisition or acquisitions, taking into account all
such assets acquired during the 12-month period ending on the date of the most
recent acquisition.

(b) An event constitutes a Change in Control with respect to a Participant only
if the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation §1.409A-3(2)(i)(5)(ii).

(c) The determination as to the occurrence of a Change in Control shall be based
on objective facts and in accordance with the requirements of Code §409A.

2.3 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.4 “Company” means Arch Chemicals, Inc., a Virginia corporation.

2.5 “Disabled” or “Disability” shall mean, for purposes of crediting service
under this Plan as provided in Section 3.5 hereof, the same as “Disabled” for
purposes of The Pension Plan of Arch Chemicals.

2.6 “Employing Company” means any company which has adopted this Plan and is
included within the definition of an Employing Company under the terms of The
Pension Plan of Arch Chemicals.

2.7 “Married” means the Participant has a Spouse, as defined below.

 

2



--------------------------------------------------------------------------------

2.8 “Olin” means Olin Corporation, a predecessor in interest to Arch Chemicals.
In conjunction with establishing this Plan, Arch assumed the liabilities of Olin
for the provision of benefits to Participants who, immediately prior to
February 8, 1999 (the “Distribution Date”) were participants in the Olin Senior
Executive Pension Plan as in effect on the Distribution Date and who, as of the
Original Effective Date of this Plan transferred to, and became employed by,
Arch or an affiliated company.

2.9 “Pension Plan of Arch Chemicals” means the Pension Plan of Arch Chemicals as
in effect on January 1, 2009, and thereafter, provided that no amendment to the
Pension Plan of Arch Chemicals shall be given effect for purposes of this Plan
to the extent such amendment may or will result in a direct or indirect change
to the time or form of any payment hereunder, except as permitted under Code
§409A and related regulations.

2.10 “Plan Administrator” shall mean the Pension Administration and Review
Committee of Arch Chemicals, Inc.

2.11 “Plan Year” shall mean each calendar year.

2.12 “Qualified Plan Pension Benefit” is a Participant’s benefit under the
Pension Plan of Arch Chemicals.

2.13 “Retires” or “Retirement” means, except as provided in Section 3.6, hereof,
the Participant has had a Normal Retirement Date or a Deferred Vested Retirement
Date, as further described in Article III, below.

2.14 “Separation from Service” means a termination of employment with the
Company, as defined for purposes of Code §409A.

(a) Except as noted below with respect to asset sales, the Plan Administrator
will determine, in accordance with Code §409A, whether a Separation from Service
has occurred. Except in the case of a Participant on a bona fide leave of
absence as provided below, a Participant is deemed to have incurred a Separation
from Service if the Company and the Participant reasonably anticipated that the
level of services to be performed by the Participant after a date certain would
be reduced to 20% or less of the average services rendered by the Participant
during the immediately preceding 36-month period (or the total period of
employment, if less than 36 months), disregarding periods during which the
Participant was on a bona fide leave of absence.

(b) An Employee who is absent from work due to military leave, sick leave, or
other bona fide leave of absence shall incur a Separation from Service on the
first date immediately following the later of (i) the six-month anniversary of
the commencement of the leave, or (ii) the expiration of the Employee’s right,
if any, to reemployment under statute or contract. Notwithstanding the
preceding, however, with respect to an Employee who is absent from work due to a
physical or mental impairment that is expected to result in death or last for a
continuous period of at least six months and that prevents the Employee from
performing the duties of his or her position of employment or a similar
position, the twenty-nine-month anniversary of the commencement of leave shall
be substituted for the six-month anniversary in (i) in the preceding sentence.

 

3



--------------------------------------------------------------------------------

(c) For purposes of determining whether a Separation from Service has occurred,
the Company means the Company and any Affiliate, except that for purposes of
determining whether another organization is an Affiliate of the Company, common
ownership of at least 50% shall be determinative. Affiliate means a corporation,
trade or business that, together with the Company, is treated as a single
employer under Code §414(b) or (c).

(d) The Company specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code §409A.

2.15 “Specified Employee” means an employee who, as of the date of his or her
Separation from Service, is a “key employee” of the Company or any Affiliate,
any stock of which is actively traded on an established securities market or
otherwise. An employee is a key employee if he or she meets the requirements of
Code §416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with applicable
regulations thereunder and without regard to Code §416(i)(5)) at any time during
the 12-month period ending on the Specified Employee Identification Date. Such
Employee shall be treated as a key employee for the entire 12-month period
beginning on the Specified Employee Effective Date.

For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg. §1.415(c)-2(d)(3) (wages
within the meaning of Code §3401(a) for purposes of income tax withholding at
the source, plus amounts excludible from gross income under Code §§125(a),
132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), without regard to rules
that limit the remuneration included in wages based on the nature or location of
the employment or the services performed); provided, however, that, with respect
to a nonresident alien who is not a Participant in the Plan, compensation shall
not include compensation that is not includible in the gross income of the
Employee under Code §§872, 893, 894, 911, 931 and 933, provided such
compensation is not effectively connected with the conduct of a trade or
business within the United States.

Notwithstanding anything in this paragraph to the contrary, (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. §1.409A-1(i)(2), and (ii) the Company may through action that is
legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.
In the event of corporate transactions described in Treas. Reg. §1.409A-1(i)(6),
the identification of Specified Employees shall be determined in accordance with
the default rules described therein, unless the Employer elects to utilize the
available alternative methodology through designations made within the
timeframes specified therein. Specified Employee Effective Date means the first
day of the

 

4



--------------------------------------------------------------------------------

fourth month following the Specified Employee Identification Date, or such
earlier date as is selected by the Plan Administrator. Specified Employee
Identification Date means December 31, unless the Employer has elected a
different date through action that is legally binding with respect to all
nonqualified deferred compensation plans maintained by the Employer.

2.16 “Spouse” shall mean the person to whom a Participant is validly married at
the date of the Participant’s death and to whom the Participant was validly
married for at least 12 months immediately prior to the Participant’s death, as
evidenced by a marriage certificate issued in accordance with state law and as
recognized under federal law. Common law marriages shall not be recognized
hereunder.

Article III. Benefits

3.1 Benefits; In General. Benefits are payable hereunder upon the first to occur
of the following:

(a) a Participant’s Normal Retirement Date, as provided in Section 3.3; or

(b) a Participant’s Deferred Vested Retirement Date, as provided in Section 3.4.

In addition, (i) benefits may be payable in the event of a Change of Control
(see Section 3.7, below), and (ii) pre-retirement survivor benefits may be
payable in the event a Participant dies prior to qualifying for Retirement (see
Section 3.6(b), below).

3.2 Benefit Formula.

(a) A Participant’s Retirement Benefit, calculated as of the Participant’s
Separation from Service date, shall equal the Retirement Benefit calculated
under Formula A below, or, on and after October 30, 2009 the greater of the
Retirement Benefit payable under Formula A or Formula B, below.

Formula A. The Retirement Benefit calculated in accordance with Formula A shall
equal X minus Y. For purposes of Formula A, X is the lesser of (i) or (ii),
below, multiplied by the Participant’s Average Compensation.

(i) three percent (3%), multiplied by the sum of the Participant’s Years of
Benefit Service credited while a Participant in this Plan and the Olin Senior
Executive Pension Plan, plus one and one-half percent (1 1/2%) multiplied by his
aggregate Years of Benefit Service credited under the Pension Plan of Arch
Chemicals (including Years of Benefit Service credited under the Olin Employees
Pension Plan) while the employee was not a Participant in either this Plan or
the Olin Senior Executive Pension Plan, provided that the resulting percentage
of Average Compensation shall be reduced by one-third of one percent ( 1/3%) for
each month by which the Participant’s benefits under this Plan begin prior to
the Participant’s sixty-second (62nd) birthday; or

 

5



--------------------------------------------------------------------------------

(ii) fifty percent (50%).

For purposes of Formula A, Y is the sum of:

(1) the value of the Participant’s annual Retirement Allowance payable from the
Pension Plan of Arch Chemicals; plus

(2) the value of the Participant’s Supplemental Pension Benefit payable from the
Arch Supplementary and Deferral Pension Plan; plus

(3) fifty percent (50%) of the Participant’s Primary Social Security Benefit.

A Participant who is eligible to accrue a benefit under Formula A shall be fully
vested in such benefit.

Formula B. The Retirement Benefit calculated in accordance with Formula B shall
equal X minus Y. For purposes of Formula B, X is the lesser of (i) or (ii),
below, multiplied by the Participant’s Average Compensation.

(i) two percent (2%), multiplied by the Participant’s Years of Benefit Service
credited under the Pension Plan of Arch Chemicals, reduced by one-third of one
percent ( 1/3%) for each month by which the Participant’s benefits under this
Plan begin prior to the Participant’s sixty-fifth (65th) birthday; or

(ii) sixty percent (60%), reduced by one-third of one percent ( 1/3%) for each
month by which the Participant’s benefits under this Plan begin prior to the
Participant’s sixty-fifth (65th) birthday.

For purposes of Formula B, Y is the sum of:

(1) the value of the Qualified Plan Pension Benefit payable to the Participant;
and

(2) the value of the Supplemental Pension Benefit payable to the Participant
pursuant to the Arch Supplementary and Deferral Pension Benefit Plan; and

(3) fifty percent (50%) of the Participant’s Primary Social Security Benefit.

Notwithstanding the foregoing, a Participant shall not vest in a benefit under
Formula B until the earliest of the following dates: (a) the date the
Participant attains at least age 55 and has at least 10 Years of Benefit Service
credited while a Participant in this Plan; (b) the date the Participant attains
age 65; (c) the date the Participant qualifies for benefits under an executive
severance plan on account of an involuntary separation from service without
cause, provided the Participant is then at least age 55; (d) the date determined
by the Selection Committee, in its discretion, provided the Participant is then
at least age 62; or (e) if the Participant dies prior to Retirement, the day
preceding the Participant’s date of death. Until such time as a Participant
vests in a benefit, his or her benefit under Formula B shall be deemed to be
zero.

 

6



--------------------------------------------------------------------------------

Special Accrual Rule for Certain Participants. Notwithstanding the foregoing, if
so determined by the Selection Committee, a Participant whose benefit would
otherwise be determined under Formula A who continues to work past age 62 shall
be entitled to an enhanced benefit, in lieu of the benefit computed under
Formula A, computed as the greater of X or Y.

For purposes of this special accrual rule, X is the sum of:

(I) the value of the Participant’s Retirement Benefit determined under Formula
A, above, computed as though the Participant had a Separation from Service on
the date the Participant attains age 62 and had elected to have such benefit
paid in the form of a single lump sum, plus interest thereon (at the municipal
AAA 10 year bond rate as of the date the Participant attains age 62) compounded
annually from age 62 to the Participant’s Benefit Commencement Date; plus

(II) the value of a Retirement Benefit based on a percentage multiplied by the
Participant’s Average Compensation, where the percentage is the excess (if any)
of the prevailing percentage calculated under Formula B (i) or (ii), above, over
the prevailing percentage calculated under Formula A (i) or (ii), above,
determined as of the Participant’s Benefit Commencement Date.

For purposes of the Special Accrual Rule, Y is the Participant’s Retirement
Benefit determined under Formula B above.

For purposes of the Special Accrual Rule, if the municipal AAA 10 year bond rate
cannot be reasonably determined, a comparable rate determined by the Plan
Administrator in consultation with the Plan’s actuary shall be used.

(b) For purposes of determining a Participant’s “Average Compensation,” “Years
of Benefit Service,” “Retirement Allowance” and “Primary Social Security
Benefit” under this Plan, except as otherwise provided in this paragraph (b),
such terms shall be as defined in The Pension Plan of Arch Chemicals and take
into account compensation and service (including periods of Disability, but only
to the extent provided in Section 3.5 hereof) credited to such Participant while
employed by Arch and its affiliates, as well as by Olin and its affiliates. In
calculating a Participant’s Average Compensation under this Plan, (i) “Average
Compensation” shall also include severance and deferred amounts of regular
salary and deferrals under management incentive plans (other than the
Performance Unit Plan, the EVA Bonus Bank or similar bonus bank arrangements,
and other long-term incentive and long-term bonus plans of Olin and Arch);
(ii) executive severance which is payable to certain Participants under
employment agreements shall be treated as if paid over the number of months of
salary used to calculate the amount of such severance, even if such severance is
received in a lump sum; and (iii) Average Compensation shall be calculated
without regard to the dollar limitations imposed by Code Section 401(a)(17). In
calculating a Participant’s “Years of Benefit Service,” service imputed as a
result of treating any executive severance paid as having been received over the
number of months used to calculate such severance shall be included.

 

7



--------------------------------------------------------------------------------

(c) The annual retirement benefits payable under The Pension Plan of Arch
Chemicals and the Arch Supplementary and Deferral Pension Benefit Plan which are
to be used to reduce the benefit payable under Formula A and Formula B, above,
shall be determined assuming that the Participant began receiving benefits
thereunder at such Plan’s Normal Retirement Date, and using the actuarial
equivalent factors specified in the plans which are the subject of the offset
or, if such factors are not reasonably available, such factors as may, from time
to time, be elected by the Plan Administrator.

3.3 Normal Retirement Benefits.

(a) Normal Retirement Benefits are payable upon a Participant’s Normal
Retirement Date, which is the date of a Participant’s Separation from Service,
other than on account of death, at any time on or after reaching his or her
fifty-fifth (55th) birthday, or the Participant’s fifty-fifth birthday if the
special service crediting rules of Section 3.3(b) apply

(b) For purposes of (i) determining whether a Participant has reached his or her
fifty-fifth (55th) birthday and, thus, is eligible for benefits under this
Section 3.3 instead of on a deferred vested basis, and (ii) calculating the
annual Retirement Allowance from The Pension Plan of Arch Chemicals which is to
be used as an offset, any Participant who has completed at least seven (7) Years
of Creditable Service (as defined in The Pension Plan of Arch Chemicals, but
taking into account service with Olin and its affiliates, as well as service
with Arch and its affiliates) and who is at least age fifty-two (52) on the date
he or she has a Separation from Service other than (i) for cause or (ii) as a
result of a voluntary termination, shall be treated as continuing as an eligible
Employee until the date on which the Participant reaches age fifty-five (55).
Such service shall be imputed for the sole purposes of determining whether the
Participant meets the age and service requirements for Normal Retirement
Benefits, and shall not be treated as “Benefit Service” for the purpose of
calculating the amount of the benefit under this Plan. In no event will Normal
Retirement Benefits commence in accordance with this subsection (b) until the
Participant actually attains age fifty-five (55).

3.4 Deferred Vested Benefits. Deferred Vested Retirement Benefits are payable
upon a Participant’s Deferred Vested Retirement Date if the Participant has a
Separation from Service other than on account of death prior to having reached
age fifty-five (55) and does not qualify for Normal Retirement Benefits under
Section 3.3(b), above. A Participant’s Deferred Vested Retirement Date is the
date such Participant attains age fifty-five (55). In the case of a Deferred
Vested Participant, benefits paid from this Plan will be calculated assuming
that the Participant will not commence benefits under The Pension Plan of Arch
Chemicals until he or she attains age sixty-five (65), even though the
Participant may actually commence benefits under The Pension Plan of Arch
Chemicals prior to that date.

3.5 If Participant is Disabled. In the event that a Participant becomes
Disabled, the Participant shall be credited with service and compensation under
this Plan for the period of Disability in the same manner as service and
compensation is credited for a Disabled non-collectively

 

8



--------------------------------------------------------------------------------

bargained employee who participates in The Pension Plan of Arch Chemicals until
such time as the Participant has a Separation from Service or is no longer
Disabled and returns to work. No Participant shall qualify for Disability
service credit hereunder if such Participant becomes Disabled after he or she is
no longer actively employed by Arch or its affiliates.

3.6 Survivor Benefits.

(a) Post-Retirement Benefits. If benefits are being paid in the form of a single
life annuity, they shall cease as of the Participant’s death. If benefits are
being paid in the form of a joint and 50% survivor life annuity, after the
Participant’s death benefits will continue only if the joint annuitant survives
the Participant. If a Participant dies after Retirement but prior to the date
all payments have been made pursuant to an election of the Lump Sum or Three
Installments form of benefit, the first year annuity payments, the lump sum
and/or the remaining installments, as the case may be, shall be paid to the
Participant’s designated beneficiary, provided that if there is no beneficiary
designation on file with the Plan Administrator, or no designated beneficiary
survives the Participant, such remaining benefits shall be paid to the
Participant’s estate (or a distributee of the Participant’s estate, as
designated by the estate’s legal representative).

(b) Pre-Retirement Benefits Prior to October 30, 2009. Prior to October 30,
2009, pre-retirement death benefits shall be paid only to a surviving Spouse,
and if a Participant does not have a surviving Spouse, no pre-retirement death
shall be payable hereunder. Prior to October 30, 2009, the surviving Spouse of
any Participant who dies prior to Retirement shall be entitled to receive a
benefit equal to 50% of the benefit that the Participant would have been
entitled to had the Participant terminated employment on the day preceding the
Participant’s date of death and survived to the earliest date on which he or she
could commence benefits hereunder, commenced Life Annuity benefits under the
Plan in the form of a joint and 50% survivor annuity, and then died the next
day. Such benefit shall be paid as of the date that would have been the
Participant’s Benefit Commencement Date had the Participant survived to what
would have been his or her Retirement Date (based on a Separation from Service
on his or her date of death).

(c) Pre-Retirement Benefits On and After October 30, 2009. On and after
October 30, 2009, a pre-retirement death benefit equal in value to 100% of the
value of the benefit that the Participant would have been entitled to had the
Participant terminated employment on the day preceding death and survived to the
earliest date on which such Participant could commence benefits hereunder, shall
be paid in the form of an actuarially equivalent life annuity to the
Participant’s designated beneficiary (or beneficiaries). Notwithstanding the
foregoing, and subject to Section 4.2 hereof, on and after October 30, 2009, any
Participant may elect to have his or her pre-retirement death benefit paid to
his or her designated beneficiary (or beneficiaries) in the actuarially
equivalent Lump Sum form of payment (as described in Section 4.1(a)(ii),
hereof). The pre-retirement death benefit shall be paid as of the date that
would have been the Participant’s Benefit Commencement Date had the Participant
survived to what would have been his or her Retirement Date (based on a
Separation from Service on his or her date of death). If the Participant has
elected to have benefits paid in the Lump Sum form of payment and there is no
beneficiary designation on file with the Plan Administrator, or no designated
beneficiary survives the Participant, the benefits shall be paid to the
Participant’s estate (or a distributee of

 

9



--------------------------------------------------------------------------------

the Participant’s estate, as designated by the estate’s legal representative).
If the Participant has not elected to have benefits paid in the Lump Sum form of
payment and there is no beneficiary designation on file with the Plan
Administrator, or no designated beneficiary survives the Participant, then this
benefit shall lapse and be forfeited.

3.7 Benefits Upon a Change of Control.

(a) Lump Sum Payment Upon a Change of Control. Notwithstanding any other
provision of the Plan, upon a Change in Control, each Participant covered by the
Plan shall automatically be paid a lump sum amount in cash by the Company
sufficient to purchase an annuity which shall provide the Participant with the
same monthly after-tax benefit (as determined by the Plan Administrator in
consultation with the Plan’s actuary) as the Participant would have received
under the Plan based on the benefits accrued to the Participant hereunder as of
the date of the Change in Control. Payment under this Section shall not in and
of itself terminate the Plan, but such payment shall be taken into account in
calculating benefits under the Plan which may otherwise become due the
Participant thereafter. Payment shall be made within 30 days of the Change in
Control and in no event may a Participant designate (directly or indirectly) the
taxable year of the payment.

(b) No Divestment Upon a Change of Control. If a Participant is removed from
participation in the Plan after a Change of Control has occurred, in no event
shall the Participant’s Years of Benefit Service accrued prior to such removal,
and the benefit accrued prior thereto, be adversely affected.

3.8 Non-Duplication of Benefits. In the event that any part or all of the
benefits to which a Participant is entitled under this Plan are distributed to
such Participant and such Participant at any time thereafter again becomes
employed by the Company or otherwise is or becomes eligible to accrue a benefit
hereunder, any benefits to which such Participant may become entitled to under
this Plan shall be reduced by the actuarial equivalent of the benefits
previously distributed so that in no event shall a Participant receive a
duplication of benefits under the Plan.

Article IV. Payment of Benefits

4.1 Retirement Benefit Distributions.

(a) Forms of Benefit. Prior to a Participant’s effective date of participation
in the Plan, the Selection Committee shall designate the time and form of
distribution of such Participant’s Retirement Benefits hereunder from among the
following actuarially equivalent options, each of which shall be deemed to be a
single payment for purposes of the subsequent deferral rules of Section 4.2,
below:

(i) Life Annuity. If a Participant is not Married as of his or her Benefit
Commencement Date, benefits shall be paid in the form of a single life annuity,
with benefits paid monthly for the life of the Participant, commencing as of the
Participant’s

 

10



--------------------------------------------------------------------------------

Benefit Commencement Date. If a Participant is Married as of his or her Benefit
Commencement Date, benefits shall be paid in the form of a joint and 50%
survivor annuity with benefits paid monthly for the life of the Participant
commencing as of the Participant’s Benefit Commencement Date and continuing for
the life of the Spouse at a 50% reduced amount if the Spouse survives the
Participant. The amount payable in the form of a joint and 50% survivor annuity
will be multiplied by a factor which for benefits determined under Formula A or,
if the Participant is at least age 62, Formula B will be one (1), and in all
other cases will be an actuarially equivalent reduction factor. Notwithstanding
the foregoing, if a Participant’s Spouse is more than four years younger than
the Participant, the factor in the preceding sentence shall be adjusted so that
the present value of the surviving Spouse lifetime benefit is the same that it
would have been if the Spouse were only four years younger than the Participant.

(ii) Lump Sum. Monthly life annuity benefits, calculated as provided in (i),
above, as of the Participant’s Retirement Date, and commencing as of the
Participant’s Benefit Commencement Date, will be paid until the first
anniversary of the Participant’s Benefit Commencement Date, at which time the
lump sum present value of the remaining annuity payments (determined in
accordance with Section 4.3(a), hereof) shall be distributed in a single lump
sum.

(iii) Three Installments. Monthly life annuity benefits, calculated as provided
in (i), above, as of the Participant’s Retirement Date, and commencing as of the
Participant’s Benefit Commencement Date, will be paid until the first
anniversary of the Participant’s Benefit Commencement Date, at which time one
third of the lump sum present value of the remaining annuity payments
(determined in accordance with Section 4.3(a), hereof) shall be distributed.
Twelve months thereafter another one-third of the lump sum present value of the
annuity payments (determined as of the date of the 1st installment payment),
plus simple interest thereon (at the municipal AAA 10 year bond rate as of the
date of the 1st installment payment), shall be distributed, and twenty-four
months thereafter, the final one-third of the lump sum present value of the
annuity payments (determined as of the date of the 1st installment), plus simple
interest thereon (at the municipal AAA 10 year bond rate as of the date of the
2nd installment payment), shall be distributed. If the municipal AAA 10 year
bond rate cannot be reasonably determined, a comparable rate determined by the
Plan Administrator in consultation with the Plan’s actuary shall be used.

If the Selection Committee fails to designate a form of payment prior to the
effective date of a Participant’s participation, or for any other reason a
Participant does not have a benefit distribution election or designation on file
with the Plan Administrator, benefits shall be paid in the Lump Sum form of
benefit described in (ii), above.

(b) Lump Sum Cash-Out. Notwithstanding paragraph (a), above, the Plan
Administrator may, in its sole discretion which shall be evidenced in writing no
later than the date of payment, elect to pay the value of a Participant’s
benefit upon a Separation from Service in a single lump sum if the value of such
benefit is not greater than the applicable dollar amount under Code
§402(g)(1)(B), provided the payment represents the complete liquidation of the
Participant’s interest in the Plan (including any other deferred compensation
plan that is required to be aggregated with this Plan for this purpose).

 

11



--------------------------------------------------------------------------------

(c) Benefit Commencement Date. A Participant’s Benefit Commencement Date shall
be the first of the month immediately following the Participant’s Retirement
Date, unless the Participant has elected a later date as permitted in accordance
with Section 4.2, below, in which case the Participant’s Benefit Commencement
Date shall be the date elected pursuant to Section 4.2. Notwithstanding the
foregoing, at any time the Company is publicly traded on an established
securities market (as defined for purposes of Code §409A) and a distribution is
to be made to a Specified Employee (as defined for purposes of Code
§409A(a)(2)(B)(i)) on account of a Separation from Service, no distribution
shall be made to the Specified Employee on account of such Separation from
Service before the date which is six months after the date of the Specified
Employee’s Separation from Service, or, if earlier, the date of death of the
Specified Employee (the “Distribution Restriction Period”). To the extent that
such Specified Employee would otherwise have been entitled to benefits hereunder
during the Distribution Restriction Period, such amounts shall be accumulated,
without interest, and paid in a single sum, on the first day of month following
the end of the Distribution Restriction Period.

(d) Acceleration of or Delay in Payments. The Selection Committee, in its sole
and absolute discretion, may elect to accelerate the time or form of payment of
a benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. §1.409A-3(j)(4). The Selection Committee may also,
in its sole and absolute discretion, delay the time for payment of a benefit
owed to the Participant hereunder, to the extent permitted under Treas. Reg.
§1.409A-2(b)(7).

4.2 Change of Benefit Distribution Elections. A Participant may change his or
her Benefit Distribution Election by filing a subsequent written election with
the Plan Administrator, provided, however, that

(a) such subsequent election is approved by the Selection Committee, in its
discretion;

(b) such subsequent election does not take effect until at least 12 months after
the date on which the subsequent election is made;

(c) except with respect to the payment of a death benefit, pursuant to such
subsequent election payment is deferred for a period of not less than 5 years
from the date payment would otherwise have been made or commenced; and

(d) with respect to any election relating to a distribution to be made (or
commence) as of a specified date (or pursuant to a fixed schedule), the
subsequent election is made not less than 12 months prior to the date of the
first scheduled payment.

Furthermore, no change of election shall permit the acceleration of the time or
schedule of any payment under the Plan, except as may be provided by regulation
or other guidance issued pursuant to Code §409A(a)(3). This paragraph is
intended to be (and shall be interpreted to be) consistent with Code
§409A(a)(3), Code §409A(a)(4)(C) and related guidance.

 

12



--------------------------------------------------------------------------------

4.3 Actuarial Assumptions.

(a) Present Value of Lump Sum. In determining the actuarial present value of any
lump sum or installment payable hereunder, the benefit shall be determined:

(i) as of the close of the Plan Year in which the Participant Retires;

(ii) using an annuity purchase rate based upon a discount rate equal to the
lower of municipal AAA 10 year bond rate (or, if such rate cannot be reasonably
determined, a comparable rate determined by the Plan Administrator in
consultation with the Plan’s actuary) determined as the Participant’s Retirement
Date or 15 business days prior to the date that the lump sum or initial
installment payment is to be made; and

(iii) assuming that the benefit commences under the Plan

(1) on the Participant’s 65th birthday, if the Participant terminates service
(or is treated as terminating service) prior to age fifty-five (55); and

(2) on the Participant’s Benefit Commencement Date, if the Participant
terminates service (or is treated as terminating service) on or after attaining
age fifty-five (55).

(b) Other Determinations. All other actuarial determinations under the Plan
shall be made using the actuarial equivalent factors and other assumptions
specified in The Pension Plan of Arch Chemicals.

4.4 Removal from the Plan; Non-Payment of Benefits.

(a) Any Participant may be removed from the Plan by the Selection Committee at
any time “for cause” as determined by the Selection Committee in its sole
discretion, whether or not the Participant has begun to receive payments under
the Plan, and whether or not the Participant’s employment has been terminated.
“Cause” shall include, without limitation, rendering services in any capacity to
a competitor of the Company or an Employing Company or soliciting any managerial
employee of the Company or an Employing Company to leave the employ of the Arch
(whether to work for a competitor of the Company or an Employing Company or
otherwise), in any such case without the consent of the Selection Committee and
while employed by Arch or for a period of two years thereafter. Neither the
Participant nor his or her Spouse or other beneficiary shall be entitled to
receive any payments from the Plan from and after the date of the removal of the
Participant and all amounts previously paid hereunder shall be promptly repaid
to the Company upon demand. Neither the Participant nor his or her Spouse or
other beneficiary shall have any cause of action as a result of such removal or
demand for repayment.

 

13



--------------------------------------------------------------------------------

(b) The Selection Committee may notify a Participant that he or she is being
suspended from the Plan as a result of job performance which the Selection
Committee, in its sole discretion, deems unsatisfactory. From and after the date
of such notification, and notwithstanding the Participant’s actual Hay Points,
he or she will not be deemed to have 2,000 or more Hay Points for purposes of
calculating the Participant’s Retirement Allowance. Any prior Years of Benefit
Service shall not be affected by such suspension.

Article V. Funding

5.1 Unfunded Plan. This Plan shall be unfunded. All payments under this Plan
shall be made from the general assets of Arch and other Employing Companies.

5.2 Liability for Payment. Arch and each other Employing Company shall pay the
benefits provided under this Plan with respect to Participants who are employed,
or were formerly employed by it during their participation in the Plan. In the
case of a Participant who was employed by more than one Employing Company, the
Committee shall allocate the cost of such benefits among such Employing
Companies in such manner as it deems equitable. The obligations of the Employing
Company shall not be funded in any manner. The rights of any person to receive
benefits under this Plan are limited to those of a general creditor of the
Employing Company liable for payment hereunder.

5.3 Anti-alienation. Except as provided in a domestic relations order (within
the meaning of Code §414(p)(1)(B)), no Participant or beneficiary shall have the
right to assign, transfer, encumber or otherwise subject to any lien any payment
or any other interest under this Plan, nor shall such payment or interest be
subject to attachment, execution or levy of any kind.

Article VI. Plan Administration

6.1 Plan Administrator. The Company has appointed the Pension Administration and
Review Committee as the Plan Administrator (the “Plan Administrator” or
“Committee”). Any person, including, but not limited to, the directors,
shareholders, officers and employees of the Company, shall be eligible to serve
on the Committee. Any person so appointed shall signify his acceptance by
undertaking the duties assigned. Any member of the Committee may resign by
delivering written resignation to the Company. The Company may also remove any
member of the Committee by delivery of a written notice of removal, which shall
take effect upon delivery or on a date specified. Upon resignation or removal of
a Committee member, the Company shall promptly designate in writing such other
person or persons as a successor.

6.2 Majority Actions; Allocation and Delegation. The Committee shall act by
majority vote, but may authorize one or more of members to sign all papers on
behalf of the Committee. The Committee members may allocate responsibilities
among themselves, and shall notify the Company in writing of such action and the
responsibilities allocated to each member.

 

14



--------------------------------------------------------------------------------

6.3 Powers, Duties and Responsibilities. Except for those powers expressly
reserved to the Selection Committee, the Plan Administrator shall have all power
to administer the Plan for the exclusive benefit of the Participants and their
beneficiaries, in accordance with the terms of the Plan. The Plan Administrator
shall have the absolute discretion and power to determine all questions arising
in connection with the administration, interpretation and application of the
Plan. Any such determination by the Plan Administrator shall be conclusive and
binding upon all persons. The Plan Administrator may correct any defect or
reconcile any inconsistency in such manner and to such extent as shall be deemed
necessary or advisable to carry out the purposes of the Plan; provided, however,
that such interpretation or construction shall be done in a non-discriminatory
manner and shall be consistent with the intent of the Plan.

The Plan Administrator shall:

(a) compute the amount and kind of benefits to which any Participant shall be
entitled hereunder;

(b) maintain all necessary records for the administration of the Plan;

(c) interpret the provisions of the Plan and make and publish such rules for
regulation of the Plan as are consistent with the terms hereof;

(d) assist any Participant regarding his rights, benefits or elections available
under the Plan; and

(e) communicate to Participants and their beneficiaries concerning the
provisions of the Plan.

6.4 Records and Reports. The Plan Administrator shall keep a record of all
actions taken and shall keep such other books of account, records and other
information that may be necessary for proper administration of the Plan. The
Plan Administrator shall file and distribute all reports that may be required by
the Internal Revenue Service, Department of Labor or others, as required by law.

6.5 Appointment of Advisors. The Plan Administrator may appoint accountants,
actuaries, counsel, advisors and other persons that it deems necessary or
desirable in connection with the administration of the Plan.

6.6 Claims Procedures; Arbitration.

(a) Any person or entity (hereinafter referred to as “Claimant”) claiming a
benefit, requesting an interpretation or ruling under the Plan, or requesting
information under the Plan shall present the request in writing to the Plan
Administrator, which shall respond in writing as soon as practical, but in no
event later than ninety (90) days after receiving the initial claim (or no later
than forty-five (45) days after receiving the initial claim regarding Disability
under this Plan).

(b) If the claim or request is denied, the written notice of denial shall state:

(i) the reasons for denial, with specific reference to the Plan provisions on
which the denial is based;

 

15



--------------------------------------------------------------------------------

(ii) a description of any additional material or information required and an
explanation of why it is necessary, in which event the time periods indicated in
subsection (a), above, shall be one hundred and eighty (180) and seventy-five
(75) days from the date of the initial claim respectively; and

(iii) an explanation of the Plan’s claim review procedure.

(c) Any Claimant whose claim or request is denied or who has not received a
response within sixty (60) days (or one hundred and eighty (180) days in the
event of a claim regarding Disability) may request a review by notice given in
writing to the Compensation Committee. Such request must be made within sixty
(60) days (or one hundred and eighty (180) days in the event of a claim
regarding a Disability) after receipt by the Claimant of the written notice of
denial, or in the event Claimant has not received a response sixty (60) days (or
one hundred and eighty (180) days in the event of a claim regarding a
Disability) after receipt by the Plan Administrator of Claimant’s claim or
request. The claim or request shall be reviewed by the Compensation Committee
which may, but shall not be required to, grant the Claimant a hearing. On
review, the Claimant may have representation, examine pertinent documents, and
submit issues and comments in writing.

(d) The decision on review shall normally be made within sixty (60) days (or
forty-five (45) days in the event of a claim regarding Disability) after the
Compensation Committee’s receipt of the Claimant’s claim or request. If an
extension of time is required for a hearing or other special circumstances, the
Claimant shall be notified and the time limit shall be one hundred twenty
(120) days (or ninety (90) days in the event of a claim regarding Disability).
The decision shall be in writing and shall state reasons supporting the decision
and the relevant Plan provisions. All decisions on review shall be final and
bind all parties concerned.

(e) Notwithstanding the foregoing, any dispute or controversy arising under or
in connection with the Plan subsequent to a Change in Control shall be settled
exclusively by arbitration in Connecticut, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

6.7 Indemnification of Members. The Company shall indemnify and hold harmless
any member of the Committee and of the Selection Committee from any liability
incurred in his or her capacity as such for acts which he or she undertakes in
good faith as a member of such Committee.

Article VII. Termination and Amendment

7.1 Amendment or Termination. The Company may amend the Plan at any time, in
whole or in part, by action of its Board of Directors, the Compensation
Committee of the Board

 

16



--------------------------------------------------------------------------------

or any other duly authorized committee or officer. Any Employing Company may
withdraw from participation in the Plan at any time. No amendment of the Plan or
withdrawal therefrom by an Employing Company shall adversely affect the vested
benefits payable hereunder to any Participant for service rendered prior to the
effective date of such amendment or withdrawal. Notwithstanding the foregoing,
the Company, by action taken by its Board of Directors, may terminate the Plan
and pay Participants and beneficiaries their accrued benefits in a single lump
sum at any time, to the extent and in accordance with Treas. Reg.
§1.409A-3(j)(4)(ix).

Article VIII. Miscellaneous

8.1 Gender and Number. Whenever any words are used herein in the masculine,
feminine or neuter gender, they shall be construed as though they were also used
in another gender in all cases where such would apply, and whenever any words
are used herein in the singular or plural form, they shall be construed as
though they were also used in another form in all cases where they would so
apply.

8.2 Action by the Company. Whenever the Company under the terms of this Plan is
permitted or required to do or perform any act or thing, it shall be done and
performed by an officer or committee duly authorized by the Board of Directors
of the Company.

8.3 Headings. The headings and subheadings of this Plan have been inserted for
convenience of reference only and shall not be used in the construction of any
of the provisions hereof.

8.4 Uniformity and Non Discrimination. All provisions of this Plan shall be
interpreted and applied in a uniform, nondiscriminatory manner.

8.5 Governing Law. To the extent that state law has not been preempted by the
provisions of ERISA or any other laws of the United States heretofore or
hereafter enacted, this Plan shall be construed under the laws of the State of
Connecticut.

8.6 Employment Rights. Nothing in this Plan shall confer any right upon any
Employee to be retained in the service of the Company or any of its affiliates.

8.7 Incompetency. In the event that the Plan Administrator determines that a
Participant is unable to care for his affairs because of illness or accident or
any other reason, any amounts payable under this Plan may, unless claim shall
have been made therefor by a duly appointed guardian, conservator, committee or
other legal representative, be paid by the Plan Administrator to the
Participant’s spouse, child or parent or any other person deemed by the Plan
Administrator to have incurred expenses for such Participant, and such payment
so made shall be a complete discharge of the liabilities of the Plan therefor.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Arch Chemicals, Inc. has caused this Plan to be executed by
a duly authorized officer on October 30, 2009.

 

ARCH CHEMICALS, INC. By:  

/s/ Hayes Anderson

          Its Vice President, Human Resources

 

18